NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BILL OF LADING TRANSMISSION AND
PROCESSING SYSTEM PATENT LITIGATION
R&L CARRIERS, INC.,
Plaintiff-Appellant, ‘
V.
INTERMEC TECHNOLOGIES CORP.,
Defendant-Appellee,
and
AFFILIATED COMPUTER SERVICES, INC.,
Defendant-Appellee,
and
QUALCOMM, INC., MICRODEA, INC.,
DRIVERTECH LLC,
PEOPLENET COMMUNICATIONS CORPORATION
AND BERRY & SMITH TRUCKING LTD.,
Defendants-Appellees,
and
INTERSTATE DISTRIBUTOR COMPANY,
Defendoznt-Appellee,
and
PITT OHIO EXPRESS INC.,
Defen,dcmt-Appellee.

R&L CARR1ERS v, IN'L‘ER1v1Eo TEoH 2
2010-1493, -1494, -1495, -1496
Appea1s from the United States District Court for the
Southern District of Ohi0 in case nos. 09-MD~2050, 09-
CV-O532, 09-CV-0818, 09-CV-O445, and 09-CV-()l79,
Senior Judge Sandra S. Beckwith.
ON MOTION l
1 "'."_
ORDER
The appellees move jointly for a 30-day extension of
time, until January 5, 2011, to file their briefs. R&L
CarrierS, Inc. opposes The appellees reply.
Accordingly,
lT lS ORDERED THATI
The motion is granted
FOR THE COURT
NOV 3 0 2[]l[l /s/ Jan l-Iorba1y
Date J an Horbaly
Clerk
B
U.S. e0uRrSEPP:ALs F
T1-lE FED L clRcurr on
N@v 30 mix
.|AN HORBALY
CLERK

3
cc.
S
R&L CARRlERS V. INTERMEC TECH
Anth0ny C. White, Esq.
Thomas H. Shunk, Esq.
Douglas J. Williams, Esq.
Jacob D. Koering, ESq.
Greg0ry F. Ahrens, ESq.
Jonathan S. Franklin, Esq.
Michael L. Dever, Esq.